 In the Matter of CALIFORNIA WOOL SCOURING COMPANYandTEXTILEWORKERS ORGANIZING COMMITTEECase No. R-447CERTIFICATION OF REPRESENTATIVESJuly 6, 1938On March 4, 1938, the National Labor Relations Board,hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding,,On March 21,1938, the Board issuedan Amendment to Direction of Election.'On May 21,1938, theBoard issued a Second Amendment to Direction of Election.3TheDirection of Election,as amended,provided that an election by secretballot be conducted on or before June 7, 1938, among all employeesof CaliforniaWool Scouring Company, San Francisco,California,herein called the Company,who were on the pay roll of the Companyon September 30, 1937,excluding executives of the rank of foremanand above,clericalworkers, and those who had since quit or beendischarged for cause,to determine whether they desired to be repre-sented by Textile Workers Organizing Committee or AmalgamatedMeatCutters and Butcher Workmen, Local 508, for the purposes ofcollective bargaining,or by neither.Pursuant to the Direction of Election,as amended, an election bysecret ballot was conducted on June 7, 1938,at San Francisco, Cali-fornia, under the direction and supervision of the Regional Directorfor the Twentieth Region(San Francisco,California).Full op-portunity was accorded to all of the parties to this investigation toparticipate in the conduct of the ballot and to make challenges.OnJune 16, 1938, the Regional Director,acting pursuant to Article III,Section 9, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended,issued and duly served upon the partiesher 'Intermediate Report on the secret ballot.No objections or ex-ceptions to the Intermediate Report have been filed by any of theparties.15 N. L.R. B. 782.2 6 N. L.R. B. 101.8 7 N. L.R. B. 350.8 N. L. R. B., No. 11.98 DECISIONS AND ORDERS99As to the balloting and its results, the Regional Director reportedas follows :Number of votes for Textile WorkersOrganizing Committee,C. I. 0---------------------------------------------------12Number of votes for.Amalgamated Meat Cutters and ButcherWorkmen, Local No. 508, A. F. of L-----------------------22Number of votes for neitherof the aboveorganizations--------1Total number of ballotscounted----------------------------35Number eligibleto vote-------------------------------------45There were no blank, void,or challenged ballots.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series1, as amended,IT ISHEREBY CERTIFIED,thatAmalgamated Meat Cutters andButcherWorkmen, Local 508, has been selected by a majority ofall employees of California Wool Scouring Company, San Francisco,California, excluding executives of the rank of foreman and aboveand clerical workers, as their representative for the purposes of col-lective bargaining, and that, pursuant to Section 9 (a) of the Act,Amalgamated Meat Cutters and Butcher Workmen, Local 508, isthe exclusive representative of all such employees for thepurposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.117213-39-vol. 8-8